Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse November 18, 2011 Video message from NYSE Euronext CEO Duncan Niederauer to Employees (November 18, 2011) Good morning. I hope you’re all getting ready for a nice weekend, as we head into Thanksgiving week here in the U.S. As you have seen from the news this morning, we have reached another important milestone with respect to the completion of our proposed combination with Deutsche Börse. Last night, we formally submitted proposed remedies with the European Commission, which are designed to address their remaining concerns on the transaction. As you know, those concerns are primarily focused on our intention to bring our two complementary derivatives businesses together. It has been a very intense and focused process up to this point, and that we have been working diligently to explain our view that we operate in a market that is clearly global and we are offering a unique opportunity for Europe to benefit from a truly pan-European, transparent and regulated market that can stand shoulder-to-shoulder with established competitors in the Americas and Asia. We think we’ve been clear and articulate in our interactions with the Commission, and quite candidly, while we don’t agree on everything, we have made what I consider to be a very good faith effort to respond to their concerns. As a result, last night we offered remedies that are proportionate and that, in my mind, strike the right balance between the European Commission’s concerns and our own desire to preserve the compelling industrial logic of the combination for our shareholders, clients and all of you. As you read in this morning’s press release, we offered two sets of remedies. First, we have proposed that both we and DB would make divestitures in our overlapping businesses in the Single Stock Equity derivatives arena. For us, that would include our bClear businesses and our pan-European single equity derivatives businesses with the exception of that business in our home markets. In those markets, DB would divest their competing businesses. With respect to our employees in those businesses, I appreciate more than anyone that this will be a bit of an uncertain time for you, and I can tell you that, as we always do, we will keep you as up to date as possible as this process moves forward. Your success speaks volumes and speaks for itself, and we will ensure that we get you the information in real time as and when developments arise. Secondly, we have proposed to offer unprecedented access to the combined group’s clearing house for product innovations that materially differ from the existing Deutsche Börse and NYSE Euronext products. We think this is a very innovative solution that addresses the Commission’s concerns about barriers to entry and innovation, while allowing us to protect our hard-earned intellectual property. What comes next? We expect that the Commission will market test these remedies in the coming days and weeks, so the process continues to move forward. Given the need for the Commission to do its job thoroughly and completely, as well as being consistent with their guidelines, the timeline automatically extends by an additional 15 working days, which means the Commission can now take until January 23rd of next year to complete their process and review. We would expect to close shortly thereafter. In summary, we think we’ve made a very strong remedy submission to address the Commission’s remaining concerns, and we are hopeful that the College of Commissioners will appreciate the balance we’ve achieved between competition policy and the wider global competitive threats that come at a particularly critical point in time for the European economy. Thanks as always for your patience and continued perseverance. Keep up the good work and enjoy your weekend. Thanks a lot. See you out there! Safe Harbour Statement In connection with the proposed business combination transaction between NYSE
